DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-8, 10-16 are pending in this Application; Claims 11 and 13-14 are withdrawn. Claims 1-2, 4-8, 10, 12, and 15-16 are examined in accord with Applicant's election with traverse of the Species A election.  
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
A reply to the Applicants' arguments is presented after addressing the Claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, along with its dependent Claims 1-2, 4-8, 10, 15-16, recites the limitation the “the average spacing” in the last subparagraph of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
To further prosecution, the phrase “the average spacing” is considered to apply to an average spacing calculated in any way between two features of structures.

Claim 6
To further prosecution, the phrase “the average spacings” is considered to apply for average spacings calculated in any way between two features of structures.

Claims 10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12-13 refer to claim 9 which is canceled.
Appropriate action is required. 
To further prosecution, Claims 10 and 12-13 are considered to refer to Claim 1.

Examiner Note:
A) In regard to the term “average height”, the average value is determined by a process of averaging of the length of the region concerned as indicated in  the instant Specification (instant Specification page 5 lines 1-2).
B) The term “space”--considered as an open or unoccupied location.
C) The term “neighboring”--considered as being near without requiring abutting.

Claim Rejection bases - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim Rejections - 35 USC § 102/103
Claims 1-2, 4, 6, 10, 12, and 15 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Rock et al. [Rock’50] (US 2004/0209150).
Regarding Claim 1:
Rock’50 discloses an electrochemical device, comprising:
a stack consisting of a plurality of electrochemical units which succeed one another along a stack direction and which each comprise an electrochemically active membrane electrode arrangement, a bipolar plate and a sealing arrangement comprising at least one sealing element (Rock’50 stacked membrane electrode assemblies, Figure 1-2,  [0010], [0021], [0025] gaskets and seal items 26-28, 30. 32 including bipolar plate weld locations [0022], that necessarily require plate contacting locations for welds as indicated in instant Specification Figure 2 item 130), at least one medium channel which extends along the stack direction through a plurality of the electrochemical units (stacked openings with plumbing to provide communication with inlet/outlet openings (Rock’50 Figure 1 items 58, 60, 62, 64, for coolant, hydrogen fuel, air/oxygen [0024]) for to stacked plates where plumbing for inlets and outlets are 
at least one flow field through which a medium can flow out of the medium channel transversely with respect to the stack direction from the medium channel to another medium channel (Rock’50 flow field [0008] Figures 3-4 [0019]-[0020]), and
at least one connection channel through which the flow field and the medium channel are in fluid connection with one another (Rock’50 items 52, 54, 56 [0023]-[0024], [0033]-[0034] Figures 4-6).
wherein the at least one connection channel comprises a connecting chamber between seals and plates (Rock’50 coolant flow path Figure 8 Anode fuel path B Figure 8—see AREA 1 further below).
Wherein Rock’50’s Figure 2, item 28 (see further below) exemplifies the sealing arrangement extends along a longitudinal direction of the sealing arrangement which is substantially parallel to an edge of the medium channel and perpendicular to the stack direction,
Rock’50 Figure 2 –sealing arrangement and elements thereof--provided for 
convenience. 

    PNG
    media_image1.png
    939
    687
    media_image1.png
    Greyscale

AREA 1 (Annotated Figure 8 of Rock’50—see sealing arrangement of welds at 
	top and bottom weld Line Seal Elements of connection channel region)


    PNG
    media_image2.png
    450
    661
    media_image2.png
    Greyscale

wherein the sealing arrangement comprises a connection channel region in which the sealing arrangement crosses the at least one connection channel—where the connection channel is comprised of welded contact surfaces and thus sealed contact surfaces at the top and bottom of the connection region (Rock [0022] and see Rock’50 Figure 8 and  AREA 1, and Rock’50 arrow flow path B of Figure 8), and at least one neighboring region--considered as where items 30 and 32 of the neighboring region of the stack reside (see items 30 and 32 of Rock Figure 8 and AREA 1 above labeled items in shaded neighboring region)--which is located behind the connection channel region (towards the inside of the stack and to the left side of AREA 1 above), wherefore seals (30 and 32)  contact a plate of neighboring region (left of the connection channel region AREA 1 above—see shaded areas). 

Wherein the sealing arrangement of sealing arrangement comprising at least one sealing element  in the connection channel region (weld lines at contact surfaces Rock’50 [0022] and Figure 8 and see AREA 1 above) has a height corresponding to the sum of the extent(s) of the at least one sealing element of the sealing arrangement—such height considered as a weld line for upper and lower plates (welded contact surface of top and bottom of plates of channel region AREA 1)--along the stack direction, where plates are welded (see Rock’50 items 26, 30, 32 items in neighboring region and plate welds Rock’50 [0022])—considered as welds where plates meet at contact at contact surfaces (see AREA 1 above),
wherein the average height of the sealing arrangement –considered as an average height for weld lines for top and bottom welded plates in the connection channel region comprised of an upper and lower contact surfaces considered as welded together wherefore each one of two weld lines having an average thickness of about zero, or (0 + 0)/2 = 0 average height—and wherefore the average is lower than in the neighboring region comprised of two seals (30 and 32 AREA 1) and weld line seal at contact surface above seals 30 and 32 (see upper part of neighboring region in AREA 1 
wherein at least one sealing element of the sealing arrangement is in contact with the bipolar plate in a connection region channel and in the neighboring region as a plate bond line extend between the neighboring region and the channel connection region (AREA 1 above).
Wherein the bipolar plate is formed of a metallic material and comprises a first part and second part (Rock’50 two metal stamped sheets [0007]) which are fixed along connecting lines because they are welded together (Rock’50 [0022]) and thus have a welding line where they are welded.  Wherefore they are spaced from each other at least in sections--because they are welded with space between the plates (Rock’50 [0033] citing incorporated reference) applicable to occurring in contact locations in the connection channel region so that the connecting chamber of the at least one connection channel is formed by a gap between the first part and the second part of the bipolar plate as shown in AREA 1 (Rock’50 plates 100 and 200 Figure 8), wherein the first part and the second part of the bipolar plate meet and are implicitly welded at contact surfaces where they meet (Rock’50 [0022]).
Wherein a reference plane of the bipolar plate is oriented perpendicularly to the stack direction and runs through the contact surfaces (see where upper contact surfaces meet in AREA 1A below), and wherein the average spacing of the outer surface of the part of the bipolar plate facing this seal element (contact surface welded parallel to the reference plane) from the reference plane of the bipolar plate is larger in 
AREA 1A (Annotated Figure 8 of Rock’50)

    PNG
    media_image3.png
    398
    660
    media_image3.png
    Greyscale

In the alternative:
Further as to Claim 1:
Rock’50 also discloses that the Rock’50 invention provides a bipolar plate assembly that increase the design flexibility in terms of flow field options while achieving cooling requirements as wells a providing high gravimetric power density and high power density for a fuel cell stack incorporating the bipolar plate assembly providing fluid flow to enter on the top side of the upper plate between and through the bipolar plates while providing a reduced height requirements of seals  by an amount minus thicknesses of the anode plate and cathode plate while still providing support for the 
Thus, the Rock’50 discloser provides motivation or teaching or suggestion to modify the reference. 
Therefore, in accord with MPEP 2143G, although the reference does not explicitly disclose each Claim 1  limitation for each Claim using the explicit descriptions for every claim limitation without interpretation of Rock’50’s Figure 8 regarding a stack of electrochemical units having bipolar plates where a bipolar plate has first and second parts having a gap , at least one medium channel, at least one flow field, at least one connection channel, a connecting chamber sealing arrangement crossing the at least one connection channel, and a neighboring region, behind the connection channel region in a longitudinal direction of the sealing arrangement with heights and average heights referenced to a bipolar plate reference plane perpendicular to the stack direction and running through contact surfaces.  Rock’50’s disclosure, teaching, suggestions, or motivations in the prior art’s disclosure in a drawing (albeit Rock’50’s Figure 8 is not to scale) for each Claim 1 limitation that would have led one of ordinary skill to interpret, modify or adapt the prior art reference disclosure, teaching, suggestions or motivation to arrive at the claimed invention according to known methods involving welding and plate assembly, and bipolar plate height design to yield fuel cell power density and cost savings. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing, to have employed the teaching and examples of Rock’50 in any combination of structure arrangement, techniques or suggestions disclosed by Rock’50 so as to further an arrangement taught by the reference with a reasonable expectation of success.

Regarding Claim 2, Rock’50 discloses the limitations set forth above. 
As Rock’50 sealing structure comprised with seal overlap in the connecting channel and the neighboring region, a transaction region (where the sealing arrangement is placed in annotated Figure 8 comprised with trapezoidal seal arrangement in AREA 1A above), as such, a transition region exists between the channel connection region and the neighboring region in which the height of the sealing arrangement decreases commencing from the neighboring region to the connection channel region.

In regard to Claim 4, Rock’50 discloses the limitations set forth above.
Rock’50 discloses an outer surface of the bipolar plate—considered as a bipolar plate surface being outside of the neighboring region--facing the sealing element comprises an sealing element has a slope that is inclined with respect to the reference plane of the bipolar plate in a transition region that is arranged between the connection channel region and the neighboring region (Figure 8, see AREA 4 below).


AREA 4.  Location of sloped, or inclined surface of bipolar plate. 

    PNG
    media_image4.png
    336
    569
    media_image4.png
    Greyscale

Regarding Claim 6, Rock’50 discloses the limitations set forth above.
Rock (Figure 8, see AREA 6 below) implicitly discloses wherein the sum of the average height of the sealing arrangement and the average spacings from the reference plane of the outer surfaces of the bipolar plate remote from the reference plane is of substantially the same size in the connection channel region and in the neighboring region due to the shared vertical boundary limits as shown in AREA 6 below.
AREA 6 Average Spacings Distance + Average Height of Sealing Arrangement, Sum Distance are (substantially the same—see shaded region near vertical arrow.)

    PNG
    media_image5.png
    315
    621
    media_image5.png
    Greyscale


In regard to Claim 10, Rock’50 discloses the limitations set forth above.  
Rock’50 also discloses a structure (Figure 8, space or distance between spread ends of plates 100 and 200 in the Connection Channel Region, and zero spacing between contact surfaces of bipolar plate portions 100 and 200 in the Neighboring Region, see AREA 10) wherein the average spacing from the reference plane of the bipolar plate of the outer surface of the bipolar plate (see vertical two arrows shown in AREA 10), where the ends of bipolar plate are remote from the reference plane of the bipolar plate (see spread between plates 200 wherein one plate 200 is remote from the reference plane), is larger in the connection channel region than in the neighboring region—where Rock’50 shows no space occurs between plates in the neighboring region where weld line between bipolar plates structures provides no space between pate portions (see AREA 10). 
AREA 10 (Annotated Figures 8 of Rock’50).

    PNG
    media_image6.png
    511
    972
    media_image6.png
    Greyscale


In regard to Claim 12, Rock’50 discloses the limitations set forth above.
The connective channel region on a bipolar plate is disclosed with additional support region elements (trapezoidal seals).
In regard to Claim 15, Rock’50 discloses the limitations set forth above.  Rock’50 discloses at least one sealing element of the sealing arrangement is fixed to the membrane electrolyte arrangement of the MEA of the respective electrochemical unit (black line of MEA 4 or 6 of Rock’50 Figure 8, and black line of AREA 1A between mesa and trapezoid seals 30 and 32 of neighboring region, see also [0023]).  

Claim 5 is/are is/are rejected under 35 U.S.C. 103 as being obvious over Rock et al. [Rock’50] (US 2004/0209150) as applied to Claim 1 above, in view of Dankese (US 3,432,357).
Regarding Claims 5, Rock’50 discloses the limitations set forth above. 
Although Rock’50 discloses a flow path “B” in the intermediate region of the bipolar plate for fuel where the fuel flow path is horizontal and parallel to the reference plane (Rock’50 Figure 8 see also AREA 5 below) while the reference plane is also parallel to the plane formed by the MEA (see also AREA 5), and although Rock’50 discloses an outer surface of a bipolar plate—considered as a surface that is outside of (to the right of) the neighboring region, Rock’50 does not disclose the outer surface of the bipolar plate facing the sealing element is inclined with respect to the reference plane of the bipolar plate in a transition region that is arranged between the connection channel region and the neighboring region wherein the average angle of inclination of the outer surface of the bipolar plate facing the sealing element with respect to the reference plane amounts to at most approximately 45º in the transition region.
AREA 5.  Location of sloped, or inclined surface of bipolar plate. 

    PNG
    media_image7.png
    274
    527
    media_image7.png
    Greyscale

On the other hand, Dankese teaches of placing wall channels of sheets at acute angles with respect to fluid contact contract surfaces to direct fluid efficiently (Dankese col 3 lines 31-35) corrugated sheets have angles at 22 to 87 degrees relative to the horizontal—considered as being parallel to the reference plane--and are preferably 45 degrees (Dankese Figure 5 theta angle and col 6 lines 4-15). Wherefore the angle of 45º is considered as an average angle as only one is required. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have directed fluid efficiently where channel walls meet using a preferred average angle of inclination of 45º, of the of the outer surface of the bipolar plate facing the sealing element with respect to the reference plane amounting to at most approximately 45º in the transition region between the outer surface of the bipolar plate and the transition region.  
Wherefore employing the 45º preferred average angle taught by Dankese, the outer surface of the Dankese-modified Rock’50 bipolar plate facing the sealing element (see slope/incline location indicated in AREA 5 above) with the 45º is inclined with 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being obvious over Rock’50 et al. [Rock’50] (US 2004/0209150) in  view of Ishioka et al. [Ishioka] (US 2007/0031719).
Regarding Claims 7 and 8, Rock’50 discloses the limitations set forth above.
Rock’50 does not disclose at least one of the electrochemical units comprises a sealing arrangement having two sealing elements which together bridge a zero spacing between the bipolar plate of the electrochemical unit and a bipolar plate of a neighboring electrochemical unit along the stack direction.   Rock also does not disclose wherein the sealing elements are formed and arranged in such a manner that they at least partly overlap one another - as viewed along the stack direction.
AREA 7/8 (Annotated and partial area of Ishioka Figure 7)

    PNG
    media_image8.png
    202
    349
    media_image8.png
    Greyscale

On the other hand, Ishioka teaches placing inclined outer edges on fuel cell separator plates that enable avoiding strain due to bending of the outside edges (Ishioka [0084]  and Figure 7, items 72).  Such arrangement includes at least one of the electrochemical units comprising a sealing arrangement having two sealing elements which together bridge a zero spacing between the bipolar plate of the electrochemical unit and a bipolar plate of a neighboring electrochemical unit along the stack direction (Ishioka Figure 7, [0053], [0110] and see AREA 7/8 above).  The arrangement enables adequate sealing for compact fuel cells ([0014]). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to have bent the outside edges of Rock’50 fuel cell plates to avoid edge-strain as taught by Ishioka while also providing a sealing arrangement having two sealing elements which together bridge a zero spacing between the bipolar plate of the electrochemical unit and a bipolar plate of a neighboring electrochemical unit along the stack direction as further taught by Ishioka.
Further as to Claim 8:
Such arrangement is also constructed wherein the sealing elements (Ishioka [0082] and items 72—having two different shapes as shown in Ishioka’ s Figure 7) are formed and arranged in such a manner that they at least partly overlap one another - as viewed along the stack direction (see AREA 7/8 above).
It would also have been obvious to one of ordinary skill in the art at the time of the filing to have bent the outside edges of Rock’50 fuel cell plates to provide adequate sealing for a compact fuel cell wherein the sealing elements are formed and arranged in 

Claims 16 is/are rejected under 35 U.S.C. 103 as being obvious over Rock et al. [Rock’50] (US 2004/0209150) as applied to Claim 1 above in view of Rock et al. [Rock’70] (US 2012/0231370) and as evidenced by Merriam-Webster (Merriam-Webster, resiliency entry, {https://www.merriam-webster.com/dictionary/resiliency}, definition 1 and example 1, internet posting evidence per WAYBACKMachine 21 April 2009).
Regarding Claim 16, Rock’50 discloses the limitations set forth above.  Although the Rock’50 bipolar plate stack has at least one sealing elements are nonconductive gaskets (Rock’50 [0021] item 28 Figure 8), Rock’50 does not disclose whether the sealing element gasket element is elastic. 
On the other hand, Rock’70 et al. teaches that for bipolar plates, sealing members with increased resiliency mitigate leaks during typical operating conditions more so than seals with a limited elastic response (Rock’70 et al. [0014] and [0057]) where resiliency is considered as a property of an object where an object returns to original size and shape after being deformed, and where resilient is considered as being elastic as would be expected by one of ordinary skill in the art as evidenced by Merriam-Webster (resiliency entry definition 1 and example 1).
It would have been obvious at the time of the invention filing to have employed a seal to the Rock’50 fuel cell bipolar plate stack being elastic to mitigate fuel cell bipolar .

Response to Arguments
Applicant's arguments filed 09 December 2020 have been fully considered and are persuasive and rejections using only Nagoshi et al. have been withdrawn. A new reference of Rock’50 (Rock et al. US 2004/0209150 and its incorporated reference US 6,503,653 [Rock’70]) has been added.  As such, arguments regarding rejections with Nagoshi are moot.
Such response also applies regarding arguments {pages 7-8 of 8} for Claims 4-5 as Ishioka is not required to cure alleged deficiencies of Nagoshi. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRESO/Examiner, Art Unit 1722                      

/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722